Citation Nr: 1727098	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 28, 2015, and a rating in excess of 50 percent thereafter.

2. Entitlement to service connection for arthritis of the hands.

3. Entitlement to service connection for arthritis of the feet.

4. Entitlement to service connection for arthritis of the low back.

5. Entitlement to service connection for a prostate disorder, to include benign prostrate hypertrophy (BPH), as due to herbicide exposure.

6. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

7. Entitlement a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from June 1967 to March 1971, with verified service within the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, November 2008, and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In May 2007, the RO awarded service connection for PTSD and assigned a 30 percent disability rating, effective from April 21, 2006.  The RO also denied service connection for benign prostatic hypertrophy.  In November 2008, the RO denied service connection for a skin disorder and for arthritis of the hands and lower back.  In September 2009, the RO denied entitlement to a TDIU.

In a February 2012 Statement of the Case (SOC), the RO included the issue of service connection for arthritis of the feet.  This claim had not previously been denied in any rating decision.  However, the Veteran thereafter submitted a substantive appeal in March 2012 disagreeing with the denial of this claim, as listed on the February 2012 SOC.  Therefore, the Board accepted the claim for service connection for arthritis of the feet as on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In February 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  Thereafter, in March 2014, the Board remanded this appeal for further development.   More recently in June 2016, a Decision Review Officer (DRO) increased the Veteran's disability rating for PTSD from 30 percent to 50 percent disabling, effective from December 28, 2015.  Applicable law mandates that when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Throughout the entire appellate period, the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity.

2. The Veteran's arthritis of the hands and low back are not related to active military service.

3. The probative evidence of records fails to show that the Veteran has been diagnosed with arthritis of the feet or a skin condition.

4. The Veteran's BPH is not etiologically related to active military service.

5. The Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to December 28, 2015, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Since December 28, 2015, the criteria for a rating in excess of 50 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to service connection for arthritis of the hands, feet, and low back have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for entitlement to service connection for a prostate disorder, to include BPH, as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5. The criteria for entitlement to service connection for a skin disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6. The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for PTSD

Disability evaluations are determined by the application of the Schedule For Rating Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which utilizes the general rating formula for mental disorders.  Under that code, 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).

The symptoms associated with each evaluation under the General Rating Formula for Mental Disorders do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the revised (post-1996) General Rating Formula for Mental Disorders.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014.  Id.).  The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Accordingly, if the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula for Mental Disorders, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio, 713 F.3d at 117 (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level and emphasizing that, while VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment).  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that a 50 percent disability rating for PTSD throughout the period of appeal most nearly approximates the Veteran's symptomatology.  

Here, the relevant evidence includes an April 2007 VA examination.  The examiner diagnosed the Veteran with PTSD, adjustment disorder with depressed symptomatology, not impairing, and alcohol dependence in remission on Axis I.  He assigned a GAF score of 60, stating that the impairment from the Veteran's PTSD symptomatology alone had nothing to do with his physical incapacity.

On mental status evaluation, the examiner observed that the Veteran was casually dressed and walked with a cane because of a limp.  He had a rough "grabbly" voice, but was spontaneous, over productive, coherent and relevant.  The examiner commented that the Veteran was appropriate and pleasant throughout the interview.  He noticed that the Veteran showed some mild tearing with the talk of loss of his brother from a fall two years prior.  In addition, the examiner observed that the Veteran had mild to moderate constriction in his affect, but little in the way of current active depression.  The Veteran denied crying spells, suicidal ideation or suicidal thoughts, although he did express that he had such thoughts a "long time ago" but not able to act on it because of his religion.  There was also no evidence of any auditory hallucinations or visual hallucinations.  He did report having nightmares and flashbacks once every two weeks.  The examiner commented that the Veteran's insight and judgment appeared to be fair to good.  In addition, the examiner noted that the Veteran was oriented to time, place and person, but that he showed some short term memory loss as well as concentration issues.  Moreover, the examiner observed that the Veteran had some obsessive and ritualistic excessive caution and checked the windows and the doors in his parent's home once a night routinely and thoroughly.  The rate and the flow of his speech were relevant and logical.  It showed no deviation in the process of his thoughts.  He did not describe any kind of panic attacks, but endorsed a depressed mood, which the examiner commented met only the criteria of an adjustment disorder related mainly to his brother's death and the loss of his physical abilities to work.  The examiner further observed that the Veteran had impaired impulse control and anger, which was worse at work with people.  The Veteran reported that he had conflicts all the time with people, which he would avoid by walking away.  He stated that since he stopped working, he felt "pretty good" and did not lose his temper, except for once a month.  He also reported that he had a sleep impairment with nightmares.  
  
In sum, the examiner observed that the Veteran had some short term memory deficits and concentration issues.  He noted that the Veteran had difficulty establishing and maintaining social and work environments.  The examiner commented that the Veteran was able to function when he worked in an isolated welding situation, but after his promotion to lead person, conflicts arose with co-workers.  He concluded that the Veteran's PTSD symptomatology was best characterized by occupational and social impairment with reduced reliability and productivity.  

Also of record is a May 2007 VA addendum note to the April 2007 VA examination.  The Veteran reported that he functioned better when he engaged in activities.  He stated that he liked to go fishing and that he had an upcoming fishing trip with his brother.  The Veteran also reported that he had a great relationship with his two daughters and five granddaughters.  On mental status evaluation, the clinician observed that the Veteran appeared his stated age.  He was appropriately dressed with adequate hygiene and grooming.  In addition, he was cooperative and pleasant.  His speech was normal, but his mood was described as "a little depressed".  His affect was broad with appropriate smiling and light laughter, with no tearfulness.  There was no evidence of paranoid or delusional ideation.  He was alert and grossly oriented.  The clinician commented that the Veteran's judgement was fair to good.  He opined that the Veteran remained appropriate for outpatient psychiatric management, but that his symptoms did not currently appear to be severe enough to warrant starting psychotropic medications in light of the fact that he was planning to begin attending group therapy sessions.

At his August 2008 VA examination, the Veteran reported that he had attended the first session of PTSD educational groups.  He stated that he found the PTSD educational groups both "enjoyable" and "beneficial", commenting that they gave him the tools to deal with his symptoms.  He had no other changes noted in his PTSD symptoms.  

On mental status evaluation, the examiner observed that the Veteran was oriented to time, place and person.  There was no impairment in his thought processes or communication.  There was also no evidence of delusions or hallucinations, and his eye contact and interaction in the session was described as "very good".  There was no evidence of inappropriate behavior.  The examiner further commented that the Veteran did not have suicidal or homicidal thoughts, plans, ideas or intent.  He observed that the Veteran was able to maintain his hygiene as he dressed and bathe himself as well as cooked for himself, except when his mother occasionally invited him to dinner.  The examiner also noted the Veteran's subjective complaints of short-term memory loss but stated that there was no objective evidence of this.  He further stated that the Veteran had ritualistic behavior including perimeter searches in his trailer once a night and perimeter searches of his parent's home also once a night.  The Veteran reported that he repeatedly checked his stove because of the danger of fire.  Moreover, the examiner described the Veteran's rate and flow of speech as relevant and logical.   He observed that the Veteran did not exhibit panic attacks and did not exhibit any kind of major depressive disorder.  There was also no evidence of impaired impulse control.  The examiner commented that the Veteran kept his verbal issues and physical outburts to a minimum as well as kept his anger to himself.   He did not that the Veteran had a sleep impairment.  The examiner commented that the Veteran had shown some mild improvement in his symptomatology or at least he had been given the tools from the psychoeducational group to cope with some of his symptoms, namely, the flashbacks and nightmares. He noted that they were of the same quantitative nature generally, but he tended to deal with them in a different way than he did before and seemed to be functioning fairly well.  The examiner opined that the effects of the Veteran's PTSD on his occupational and social functioning was best summarized as an occasional decrease in work efficiency from his emotional symptoms alone or intermittent periods of inability to perform occupational tasks due to signs and symptoms of PTSD, but he generally satisfactorily functioned emotionally in routine behavior and did not work because of physical limitations and not because of emotional limitations.  The examiner stated that the Veteran's main disability was arthritic apparently in nature at this time, which created problems for him in walking, bending, stooping and so forth.  The Veteran was assigned a GAF score of 60 to 65.

Further, at his December 2015 VA examination, the examiner confirmed a diagnosis of PTSD and noted that under the new DSM-5, the Veteran's chronic disorder was classified as persistent adjustment disorder (PAD).  He also stated that the Veteran met the diagnosis of alcohol use disorder in remission under DSM-5, which he opined was secondary to the Veteran's PTSD.  In addition, the examiner opined that the Veteran's PTSD was best characterized as occupational and social impairment with reduced reliability and productivity.  In reaching this conclusion, he noted that the Veteran denied currently receiving mental health treatment and being prescribed medication for his PTSD.  The examiner stated that the Veteran was divorced.  He reported having nightmares and being moody.  He also stated that he had "good" relationships with his brother, two children, grandchildren and a few friends.  The Veteran denied participating in organizations, but expressed that he liked fishing.  The examiner stated that the Veteran endorsed symptoms, including a depressed mood, anxiety, suspiciousness, panic attacks that occurred less than weekly; chronic sleep impairment; impaired judgment, disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also observed that the Veteran was alert and cooperative. He further noted the Veteran's statement that he had anger issues as well as feelings of worthlessness and guilt.  The examiner commented that the Veteran was capable of managing his financial affairs.

Based on the medical evidence of record, a 50 percent rating for PTSD most nearly approximates the Veteran's PTSD symptomatology for the entire appellate period.  A rating in excess of 50 percent, however, is not in order.  

As noted, the Veteran's PTSD symptoms include mild to moderate constriction in his affect; nightmares and flashbacks once every two weeks; some short term memory loss; concentration issues; some obsessive and ritualistic excessive caution; depressed mood; impaired impulse control and anger; sleep impairment; anxiety; suspiciousness; panic attacks that occurred less than weekly; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining social and work environments; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He has not exhibited suicidal ideation; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or any other symptoms of similar severity, frequency or duration with resulting occupational and social impairment equivalent to that set forth in the criteria for a 70 percent rating.  While he has impaired impulse control, he has reported that he is able to keep his verbal issues and physical outbursts to a minimum and keep his anger to himself.  He had conflicts all the time with people, but he was able to avoid them by walking away.  Since he stopped working, he only lost his temper once a month.  And while he has some obsessional rituals, they have not been shown to interfere with routine activities.  Rather, they consist only of excessive caution and checking the windows and the doors once a night.  Importantly, his GAF scale scores have ranged from 60 to 65, indicative of at worst moderate symptoms or moderate difficulty in social and occupational functioning.  The Veteran enjoys fishing and has good relationships with his brother, daughters, granddaughters, and a few friends.  The VA examiners have characterized the Veteran's PTSD as being manifested by occupational and social impairment with reduced reliability and productivity, rather than as by occupational and social impairment with deficiencies in most areas as is required for a 70 percent rating.  As such, the Board finds that the Veteran's PTSD more nearly approximates to the level of severity contemplated by a 50 percent rating, but not higher, for the entire appellate period.  The preponderance of the evidence weighs against entitlement to a 70 percent rating.


II. Service Connection Claims

The Veteran believes that his claimed conditions - arthritis of the hands, feet, and low back - are the result of the rheumatic fever he developed in service.  He also claims that his arthritis of the hands is related to his work as a machinist mate in service, and that his prostate and skin disorders were caused by his exposure to herbicides while he was stationed in Vietnam.

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating she has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.   38 C.F.R. § 3.303(b) (2016). This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of the listed conditions.  Id.

Further, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  

The Board acknowledges that the RO previously conceded the Veteran's exposure to herbicides while stationed in Vietnam during the Vietnam War and, resultantly, granted service connection for diabetes mellitus, type II, on this basis.  However, the Veteran's claimed prostate and skin disorders are not among the diseases listed as related to herbicide exposure.  Id.  Accordingly, service connection on this presumptive basis is not warranted.  While the Veteran is not entitled to a regulatory presumption of service connection, the claims must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App 164, 167 (1999).

The Veteran's STRs show that at his June 1967 entrance examination, there was no indication that he had any hand, back, foot, prostate or skin disorders.  A July 1967 record reflects that the Veteran was initially diagnosed with possible early rheumatic arthralgia.  The clinician noted that the Veteran was admitted with arthralgia starting approximately 2-3 months ago, intermittent, starting with an episode of bronchopneumonia.  The Veteran had reported that his symptoms - sore throat, cough and sinus congestion - subsided but recurred after entering boot camp.   Laboratory testing was within normal limits, but the clinician commented that the Veteran had not responded to ASA therapy.  An August 1967 updated record showed that the Veteran was hospitalized for early rheumatic fever with a notation that it existed prior to enlistment.  The clinician documented that the Veteran had a bout of pneumonia in February 1967, but was kept out of work for four weeks due to X-ray evidence of scarring.  It was also noted that in March 1967, he developed stiffness in both ankles, knees, hips, both metatarsal phalangeal joints, in the left wrist and left distal interphalangeal and left metacarpal phalangeal joints.  The Veteran reported that the stiffness was mostly in the morning, relieved by activity, only to reappear in the late afternoon.  Physical examination of the Veteran was completely negative or within normal levels.  The clinician stated that there was no evidence of any arthritis.  During the course of his hospitalization, the Veteran developed a sore throat and a culture revealed pure beta hemolytic strep and he was given a course of Penicillin therapy with prompt subsiding of the infection, both symptomatically and objectively.  The clinician, however, noted that the joint stiffness remained without any evidence of arthritis, commenting that this represented arthralgia secondary to the streptococcal infection.  The Veteran was then discharged to full duty and a final clinical diagnosis was paryngotonsillitis - beta hemolytic streptococcus developed in the line of duty and not due to own misconduct.

In addition, several records in September 1967 showed complaints of sore throat, chest pain and sore joint.  He was treated with Penicillin and diagnosed with rheumatic fever.  The Veteran reported with the same symptoms again in October 1967.  In addition, a January 1969 chest X-ray revealed no abnormalities.  Moreover, the Veteran had several incidents of tonsillitis during service.  Of particular note is a September 1970 record documenting that the Veteran had an allergic reaction to Penicillin and developed erythema nodosum.  At the Veteran's February 1971 separation examination, a clinical evaluation of his upper extremities, feet, lower extremities and spine was normal.

At an October 1971 VA examination, the Veteran stated that while in boot camp in 1967 he was quite tired and exhausted from marching and he had knee discomfort and some muscle aches in his legs.  He said, however, since then he had no problem and especially after his tonsillectomy, he felt a lot better and his physical exertion has increased a lot and he could keep up with his coworkers and his classmates doing physical exertion without any difficulty.  The examiner found no rheumatic fever or cardiovascular disease on examination.

At a September 2006 VA examination, the Veteran complained of multiple joint pains.  He recalled that the onset of his complaints began in approximately 1993 when he had some pain and swelling in his hand.  He stated that his work as a machinist caused him considerable difficulty and he subsequently was seen at the hospital where he was diagnosed with rheumatoid arthritis.  The Veteran recounted that his past history included rheumatic fever as a child; however, he had no subsequent complaints until approximately 1993 when he began to have pain and swelling in the hands.  The Veteran also reported that he had recurrent episodes with pain involving the low back region and his knees as well as swelling in both ankles.  The examiner noted that the Veteran had been prescribed different types of steroid medication.  He further observed that the Veteran had a history of a fracture of the right foot in approximately 1991 and underwent surgical intervention and placement of pins.  He stated that the Veteran had prompt healing without complications and the pins were subsequently removed.  The Veteran reported that he had occasional soreness in the right foot with prolonged standing and walking.  The examiner, however, observed that the Veteran was able to ambulate without support at that examination.  He diagnosed the Veteran with rheumatoid arthritis involving both hands and the lumbar spine, as well as a fracture of the right foot, p/o healed.  The examiner, however, did not provide commentary on the etiology of the diagnosed disabilities.

As mandated by the Board's remand directives, the Veteran had VA examinations in December 2015.  The examiner diagnosed the Veteran with rheumatoid arthritis of the hands and degenerative disease of the spine, but stated that the Veteran did not have arthritis of the feet; only thickened dystrophic toenails.  In any event, he opined that it was less likely than not that these disabilities were related to service.  He stated that the Veteran's presentation of arthralgias in 1967 were caused by post streptococcal pharyngitis presenting as rheumatic fever, which includes symptoms of arthralgias of the aforementioned anatomical regions sited and specified above.  He said that all these symptoms clearly abated with no residual and the Veteran returned to full duty with normal physical examination of all these body parts at time of discharge form service.  The examiner explained that the diagnosis of rheumatoid arthritis, over 25 years later, is entirely unrelated and the similar name "rheumatoid", meaning of joint, was not related in any way, shape or form to "rheumatic" fever - an acute self-limiting condition.  He stated that while the latter condition does have some residuals possible, namely heart valve problems and chronic kidney disease, the Veteran did not have such conditions.  With respect to arthritis of the hands, the examiner further concluded that it was less likely than not related to the Veteran's work duties during service as a machinist mate, which required heavy work with wrenches.  The examiner explained that rheumatoid arthritis diagnosed over 25 years later was unrelated to use and work duties and hence was unrelated to any functional activities from service.

Regarding the Veteran's claim for a skin condition, the examiner opined that the Veteran did not have a skin condition.  He observed that the Veteran was diagnosed in 1991 with rheumatoid arthritis.  The examiner stated that following the treatment with prednisone, the Veteran had increased serum glucose and was later diagnosed with type two diabetes.  In addition, he noted that there was only one consultation for a dermatologist on file in November 1998 when he sought treatment for a right ear welding related injury.  On physical examination, the examiner observed that the Veteran had ecchymosis to both exposed forearms consistent with prednisone use.  He also opined that it was less likely than not that the Veteran's claimed skin condition was not related to service.  The examiner stated that the erythema nodosum noted in the Veteran's STRs due to an allergenic reaction to penicillin.  He stated that the current skin disorder of bruisability of the exposed surfaces of the forearms were entirely unrelated to the noted erythema nodosum in service.

With respect to the Veteran's claim for a prostate disorder, the examiner diagnosed the Veteran with BPH, which was clinically diagnosed in 2001.  He also opined that the Veteran's BPH was not related to service, including exposure to herbicides.  The examiner reiterated that only prostate cancer, not BPH, is associated with herbicide exposure.  He also observed that the Veteran remained cancer free.  The examiner stated that no genitourinary conditions were otherwise related to service with the exception of erectile dysfunction due to his service-connected diabetes for which the RO has already acknowledged in the disability rating for the service-connected diabetes.

After reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's claimed disabilities with his military service, the Board concludes that the preponderance of this evidence is against his claims, so they must be denied.  Ultimately, the Board must consider all of the evidence relevant to the claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness). 

In this case, there is no competent and credible evidence that shows that the Veteran's arthritis of the hands, degenerative changes of the low back, and/or BPH are in any way related to his active military service.  His STRs are negative for any complaints or findings of these conditions, and he has not asserted that he experienced symptoms of any of these conditions during and continuing since service.  The Veteran's unsupported opinion that his conditions are related to his military service is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether arthritis of the hand, degenerative changes of the low back, and BPH (diagnosed many years after service) were caused by an incident of service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469   (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person not in the field of medicine, his unsupported opinion is not competent evidence on these issues, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.  And there is no competent medical evidence of record indicating that his arthritis of the hand, degenerative changes of the low back, or BPH had its clinical onset during service or is related to any incident of service. Because none of these conditions were noted during service (let alone shown to be chronic), service connection may not be established as a chronic disease based on a chronicity in service or a continuity of symptomatology after service, nor has the Veteran asserted any continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Moreover, the evidence does not show that arthritis manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307 (a), 3.309(a).  Further, a medical opinion was obtained and is unfavorable to the claims asserted by the Veteran.

Additionally, the probative medical evidence of record is negative for any currently diagnosed foot or skin condition.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In any event, the medical opinion of record is similarly unfavorable to these claims and provided the necessary medical explanation why they were not related to service.

In sum, the Veteran had rheumatic fever that resolved by the time of his 1971 separation examination.  The erythema nodosum noted in service was due to an allergic reaction to service.  The Veteran does not have a current diagnosis of a foot or skin condition.  In any event, the December 2015 VA examiner opined that all of the claimed disabilities, to include bruisability of the exposed surfaces of the forearms, were not related to service.  Further, none of the asserted disabilities are listed as a disease for which presumption of service connection is warranted for exposure to herbicides.  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for arthritis of the hands, low back and feet, as well as BPH and a skin condition is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is service connected for PTSD, rated at 50 percent, effective from April 21, 2006; diabetes mellitus, rated at 10 percent disabling; diabetic neuropathy of the lower extremities, each rated at 10 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable all effective from February 12, 2008.  His combined rating is 60 percent from April 21, 2006, to February 11, 2008, and 70 percent from  February 12, 2008, forward.  Thus, he meets the schedular requirement as of February 12, 2008.

The critical inquiry is whether the Veteran's service-connected disabilities alone are of "sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id. 

Unfortunately, the probative evidence of record fails to establish that the Veteran is unable to obtain and maintain substantially gainful employment because of his service-connected disabilities.

The relevant evidence includes the April 2007 VA psychiatric examination.  At that time, the Veteran reported that he had a high school degree and attended two years of higher education, but did not obtain a degree.  He stated that he started working in 1972 as a welder.   In addition, the Veteran reported that his rheumatoid arthritis symptoms started in 1991 while he was still working as a welder.  He recounted that he could not keep up with the welding work but since his employers liked him and they wanted to keep him, they promoted him to "lead man".   The examiner noted that the Veteran's rheumatoid arthritis was eventually diagnosed in 1993.  Moreover, the Veteran reported that his job ended around 1992 when the company closed down.  He then obtained a different welding job.  He stated that he was laid off and on over a period of three years and finally laid off at the end in 1995 at the age of 46.  The Veteran reported that from 1995 to 1998, he did odd wrought iron welding jobs.  During this time, he stated that his rheumatoid arthritis continued to get worse.  He reported doing odd jobs for two years, including cutting wood and making small fishing lures, which he sold.  In 2000, he moved into his parents' home, unable to work because of his rheumatoid arthritis.  The Veteran reported that he had not worked in the past seven years on account of his rheumatoid arthritis.  The examiner commented that the Veteran had trouble as a "lead man" when it required interpersonal relationships and contact with people.  He also, however, stated that generally, the Veteran did not have periods of unemployment until his rheumatoid arthritis made it impossible for him to work.

At the August 2008 VA psychiatric examination, the Veteran once again reported that he worked as a welder for almost 23 years.  He stated that he was well liked and a popular worker.  In addition, the examiner noted that the Veteran had not done odd jobs since the last examination.  The Veteran stated that his arthritis prevented him from doing odd jobs now.  The examiner observed that there was no major history of major conflicts in his work setting and he seemed to have been a valued employee for his last employer, for 23 years.  

Moreover, at a separate August 2008 VA examination regarding the Veteran's diabetes mellitus, type II, the examiner stated that the Veteran's treatment included proper diet and weight loss only with no medications.  The examiner observed that neurologic symptoms included neuropathy in both lower extremities and erectile dysfunction, but that he had normal bladder and bowel function.  Physical examination revealed no specific skin lesions due to diabetes mellitus and his feet did not have manifestations of ulcers or digit loss due to diabetes.  The Veteran's blood glucose levels were normal in recent months because of weight loss and proper diet.  There was also no evidence of microalbuminuria, renal failure, or other complications of diabetes mellitus.  The examiner concluded that there were no limitations in activities secondary to diabetes mellitus.  

At a September 2008 VA audiological evaluation, the Veteran was diagnosed with mild to moderate sensorineural bilateral hearing loss and tinnitus.  He described difficulty understanding and hearing. The examiner commented that the Veteran's hearing disability had a moderate impact on his activities of daily living.

At the more recent December 2015 VA psychiatric examination, the examiner opined that it was less likely than not that the Veteran's PTSD rendered him unable to secure or follow a substantially gainful occupation.  He stated that the Veteran was not precluded from doing physical or sedentary employment due to his PTSD symptoms.  The examiner based his opinion on the fact that the Veteran had an extensive work as a welder without work disabling PTSD and alcohol use symptoms.  He observed that the Veteran stopped working due to his physical condition.  Moreover, the examiner stated that while the Veteran's functioning revealed a moderate level of disability due to his PTSD, it did not preclude him from performing activities of daily living.  Accordingly, he concluded that the Veteran's PTSD did not preclude him from securing and maintaining substantially gainful employment.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.  The Veteran has post-service work experience as a welder for close to 25 years and then performing odd jobs.  From the Veteran's own statements, he attributed his inability to work to his nonservice-connected rheumatoid arthritis.  However, nonservice-connected disabilities are not for consideration in this analysis.  To the extent the PTSD and other service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment. 

The Veteran is competent and capable of stating that he has encountered difficulties in securing and maintaining substantial employment.  Likewise, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Here, however, the December 2015 VA examiner concluded that the Veteran's PTSD did not render him unable to secure or follow a substantially gainful occupation.  The examiner stated that the Veteran's mental status examination and reported functioning revealed only a moderate level of disability due to PTSD, and that he could perform both physical and sedentary employment.  Further, a VA examiner concluded that the were no limitations of the Veteran's activities secondary to his diabetes mellitus, and his hearing loss and tinnitus have been shown to have only a moderate impact on his activities of daily living.  When viewed in the aggregate, the Veteran's service-connected disabilities are not shown to render him unable to secure or follow a substantially gainful occupation.  Therefore, a TDIU rating is not warranted effective February 12, 2008; nor is referral for extraschedular consideration warranted pursuant to 38 C.F.R. § 4.16(b) prior to that date. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to December 28, 2015, is granted.

Entitlement to a rating higher than 50 percent for PTSD since December 28, 2015, is denied.

Entitlement to service connection for arthritis of the hands is denied.

Entitlement to service connection for arthritis of the feet is denied.

Entitlement to service connection for arthritis of the low back is denied.

Entitlement to service connection for a prostate disorder, to include BPH, as due to herbicide exposure, is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Entitlement to TDIU is denied.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


